--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Agreement (the “Agreement”) is made this 16th day of December, by and
between Science To Consumers, Inc., a Nevada Corporation with its principal
place of business at Faraday 31, Leipzig, Germany (“S2C”), and Biomatrix Inc., a
Arizona corporation with its principal place of business at PMB 1319, 2675 W Hwy
89A Sedona, AZ 86336 (“Biomatrix”).

RECITALS

A.

S2C has significant experience and expertise in the field of Direct To Consumer
Sales, Marketing and distribution of Consumer Health Care Products.

    B.

Biomatrix owns or has the exclusive right to market and sell certain consumer
Products, as more fully described in Exhibit A annexed hereto and made a part
hereof (the “Products”).

    C.

Biomatrix desires that the Products be offered for sale by way of one or more
Direct to Consumer channels and S2C desires to produce DR Advertisements and
other marketing and sales distribution materials for, and sell, the Products,
all on the terms and conditions set forth below.

    D.

S2C has the right to market and sell the products in other markets and other
sales channels in The People’s Republic of China and Europe.

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties, the parties hereby agree as follows:

1.     S2C’s Obligations

(a)          S2C shall create Advertisements for the Products, in consultation
with Biomatrix, which shall initially consist of DR print (“DR Print”)
advertisements, and shall thereafter include DR TV commercials (“DRTV”) and
other forms of DR Advertisements following rollout of S2C’s DR Print campaign
for the Initial Products. The DRTV commercials may be of any length determined
by S2C in its sole discretion.

(b)          S2C shall manage all creative, testing, media buying,
telemarketing, fulfillment and credit card processing relating to the sale of
Products through DR Advertisements. S2C will meaningfully consult with Biomatrix
regarding appropriate publicity and home shopping opportunities for the
Products. If S2C believes it necessary, the parties will work together to adjust
packaging of the Products.

(c)          S2C may, but shall not be obligated to, integrate online retail
sale of the Products into its overall web strategy, including order acceptance,
billing and collection.

2.     Biomatrix’s Obligations

(a)          Biomatrix shall (1) supply finished goods inventory for the
Products (“Finished Goods”); (2) provide claims substantiation with respect to
each Product (including without limitation any relevant clinical data and
support for claims in Biomatrix’s current print advertising); (3) provide
assistance with securing testimonials and cooperation from experts; and (4)
arranging for reasonable appearances by Burt Ensley to promote Biomatrix-derived
products in DR advertising, home shopping and other channels of distribution;
(5) provide unlimited fully cleared content required by S2C to create DR
Advertisements, including without limitation all necessary rights to use names,
likenesses, etc. (“Content”); and (6) ensure that all patent and intellectual
property related to the Products and Content are maintained in good standing,
and aggressively defend them against potential competition and infringement. S2C
shall pay Biomatrix’s (i) reasonable costs associated with clause (3) above; and
(ii) standard and customary travel and meal expenses associated with clause (4)
above, provided in each case that individual expenses in excess of $100 must be
preapproved in writing by S2C. Burt Ensley will neither be required to make home
shopping appearances more than 12 times per year nor more than twice per month.
Until shipment of the Products, all inventory shall be owned by Biomatrix;
thereafter it shall be owned by S2C, subject to returns in accordance with
Section 10 below.

--------------------------------------------------------------------------------

(b)          At no additional cost to S2C, Biomatrix shall:

Furnish to S2C fully cleared and pre-approved clips (video and audio), marketing
materials, use of precedent website content and images, photographs and samples
of the Products for use in the DR Advertisements (the “Biomatrix Cleared
Materials”) and notify S2C in writing of any restrictions or limitations
relating to the advertising, distribution and sale thereof; and

(c)          All Products shall be manufactured in accordance with good
manufacturing practices, applicable health, safety and labour standards,
pursuant to all requisite government approvals, and shall be fit for the purpose
for which they are being created.

3.     Orders; Pricing

(a)          Orders; Fulfillment. During the Term (as defined in Section 8
below), S2C shall place orders for Products with Biomatrix on a standard
purchase order that shall solely state the quantity of Products desired, the
purchase price therefore, the delivery dates requested, and the shipment
address. Biomatrix shall respond in writing to all purchase orders that may be
submitted by S2C to Biomatrix confirming such order within five business days.
Biomatrix agrees to accept any order placed by S2C on such standard purchase
order and in accordance with the terms of this Agreement. All orders shall be
shipped DDP to such address or addresses as may be specified by S2C in the
applicable purchase order. Shipping is FOB Sedona, Arizona.

2

--------------------------------------------------------------------------------

(b)          Purchase Price.

  i.

The initial purchase price for each Product is set forth on a separate Agreement
and will be finalized simultaneously with the signing of this Agreement. The
purchase prices thereafter for each Product shall be equal to costs for such
Product mutually agreed upon by the parties (“Costs”). Costs will be set in U.S.
Dollars and will be no less favorable than the Costs charged by Biomatrix or its
suppliers to any third party purchaser for similar or substantially similar
products.

        ii.

Biomatrix shall invoice S2C for the Products purchased by and delivered to S2C
or its designees, and S2C will pay ½ the invoice amount upon receipt by
Biomatrix of the Purchase Order, and, within 30 days after the date any purchase
order product is shipped, pay Biomatrix the remaining ½ of the invoice amount
for the Products so invoiced; provided, however, that any returns by S2C to
Biomatrix in accordance with Section 12 hereof shall be offset from the purchase
price payable in respect of any purchase order and invoice in respect thereof.

(c)          Pricing.

The parties anticipate that the Initial Products will be marketed in a three SKU
sales unit consisting of a one-month supply of a DermaLastyl-based system (e.g.,
(x) 1-oz. jar of DermaLastyl-B, (y) 1-month supply of DermaLastyl-E, and (z)
DermaLastyl Bx Pro Fromula 1.7 Oz) for the three SKUs (collectively, a “Sales
Unit”). S2C intends to test multiple price points and offers with respect to the
Products, and does not presently know the retail price at which it will end up
selling the Sales Unit. S2C also may, but shall not be obligated to, explore
trials, sampling and lead generation campaigns in an effort to minimize customer
acquisition cost and maximize customer lifetime value.

4.     Production & Test Marketing

(a)          Commencing on the date of this Agreement S2C will produce and begin
testing DR Advertisements for the Initial Products for a period not to exceed
365 days (the “Testing Period”). During the Testing Period, S2C will bear all of
the costs of the test DR advertising

(b)          S2C will proceed with the Roll-out if it achieves positive results
from its test DR advertising during the Testing Period. At the end of the
Testing Period, S2C will assume financial and managerial responsibility for
public relations in connection with the Products.

(c)          If S2C fails to roll out a DR advertising campaign with respect to
the Initial Products by the end of the Testing Period, Biomatrix shall have the
right to terminate this Agreement upon 30 days’ prior written notice with no
further liability to S2C, provided, however, that any delay resulting from a
failure on the part of Biomatrix to timely furnish all materials pursuant to
Sections 2(a)(1), 2(a)(2) and (5) shall not trigger Biomatrix’s rights under
this Section 4(c).

(d)          Subsequent to successful testing, S2C and Biomatrix may work
together to modify packaging of the Products by mutual agreement.

(e)          S2C shall determine in its sole discretion whether to market the
Products individually or in any combination configuration (including continuity,
boxed-set, multi-pay and single-unit), provided that the price of each
individual SKU for a Product marketed in this manner is equal to the highest
prevailing retail price for such Product and reflects no discount, as indicated
by the current product price chart reflected on the attached Exhibit B (subject
to future price reductions by Biomatrix).

3

--------------------------------------------------------------------------------

5.     Exclusive Rights.

(a)          During the Term, S2C shall have exclusive rights (the “Exclusive
Rights”) in the People’s Republic of China and Europe to all Products in the
following channels: (i) DR television, (ii) home shopping, (iii) DR print, (iv)
catalog, (v) Direct Mail, (vi) DR radio, (vii) outbound telemarketing; (viii)
online (including eCommerce, lead generation and direct marketing) and (ix)
retail.

(b)          In consideration for the Exclusive Licensing Rights for the
Territories of the People's Republic of China and Europe, Biomatrix agrees to
accept 2,000,000 restricted common shares (the “Consideration Shares”) in the
capital stock of S2C in exchange for all the issued and outstanding shares
(being 1,000 common shares, the “Subsidiary Shares”) of Biomatrix Inc., an
Arizona Corporation with it's address at PMB 1319, 2675 W. Hwy 89A, Sedona,
Arizona 86336 (“Biomatrix Arizona”) . Biomatrix Arizona has been assigned the
exclusive licensing rights by Protein Genomics for the territories of the
People's Republic of China and Europe pursuant to the Assignment Agreement dated
October 13, 2015 and which is attached hereto and incorporated into this
Agreement as Exhibit “B”.

(c)          Biomatrix acknowledge and agrees that the Consideration Shares are
being issued pursuant to an exemption from the prospectus and registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”).
As required by applicable securities law, Biomatrix agree to abide by all
applicable resale restrictions and hold periods imposed by all applicable
securities legislation. All certificates representing the Consideration Shares
issued on Closing will be endorsed with the following legend pursuant to the
Securities Act in order to reflect the fact that the Consideration Shares will
be issued to Biomatrix pursuant to an exemption from the registration
requirements of the Securities Act: 

"NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT."

(d)          Biomatrix acknowledges that the Consideration Shares issued
pursuant to the terms and conditions set forth in this Agreement will have such
hold periods as are required under applicable securities laws and as a result
may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.

4

--------------------------------------------------------------------------------

(e)          Biomatrix and Biomatrix Arizona acknowledge that the acquisition of
the Subsidiary Shares by S2C shall require S2C to consolidate Biomatrix Arizona
into its financial statements and disclosure as required by U.S. securities law.
Accordingly, Biomatrix and Biomatrix Arizona agree that the closing of this
Agreement shall be subject to the delivery by Biomatrix Arizona of an audited
balance sheet of Biomatrix Arizona dated as of the most recent fiscal year end
of Biomatrix Arizona, together with related statements of income, cash flows,
and changes in shareholder’s equity for the most recent fiscal year end of
Biomatrix Arizona and the unaudited balance sheet of Biomatrix Arizona dated as
of the most recently completed fiscal quarter, together with related statements
of income, cash flows, and changes in shareholder’s equity for the interim
period ended on such date, as such other financial information as reasonably
required by S2C, its advisors, or its auditor (collectively, the “Biomatrix
Arizona Financial Statements”). Upon execution of this Agreement Biomatrix and
Biomatrix Arizona shall cooperate fully with S2C’s representatives and auditor
to facilitate the preparation of the Biomatrix Arizona Financial Statements and
such other information as may be reasonably required to fulfill S2C’s public
reporting obligations. The costs associated for the audited financial statements
will be reimbursed by S2C to Biomatrix Arizona on the completion of the audited
financial statements of Biomatrix Arizona.

6.     Term.

The initial term of this Agreement (as such term may be renewed pursuant to this
Section 6, the “Term”) shall commence on the date of this Agreement and shall
continue for a period of 5 (5) years, provided that S2C sells $250,000 of
product in the first year and $500,000 in the Second year. The initial Term and
any renewal Term shall automatically be renewed for additional 5 (5) year
periods in the event that S2C sells at least $500,000 of Products per annum
(excluding the first year) under the terms of this Agreement.

5

--------------------------------------------------------------------------------

7.     Ownership

(a)          S2C shall own the copyright in the DR Advertisements and all other
materials created by it or on its behalf in relation to this Agreement.

(b)          Biomatrix shall own any materials contained in the Products
supplied to S2C by Biomatrix and nothing in this Agreement shall confer in S2C
any right of ownership in such materials. Biomatrix grants to S2C a exclusive,
non-assignable (except to affiliated entities), nontransferable, royalty-free
license, in The People’s Republic of China and Europe and for the Term, to the
Products for use by S2C in creating the DR advertising in accordance with this
Agreement.

(c)          Biomatrix’s trademarks, service marks, trade or company names,
product and service identifications, artwork and other symbols and devices
associated with the Products, whether registered or unregistered(collectively
the “Biomatrix’s Marks”) are and shall remain Biomatrix’s property. Biomatrix
grants to S2C an exclusive, non-assignable, non-transferable, royalty-free
license, in the People’s Republic of China and Europe and for the Term, to
Biomatrix’s Marks for use by (except to affiliated entities) S2C solely in
accordance with this Agreement.

(d)          S2C’s trademarks, service markets, trade or company names, product
and service identifications, artwork and other symbols and devices associated
with the Products (“S2C’s Marks”) are and shall remain S2C’s property.

8.     Returns. Biomatrix shall accept from S2C returns of units of Products and
will credit S2C for 100% of the purchase price paid by S2C to Biomatrix for
those units.

9.     Insurance. Each party shall obtain and maintain, at its own expense,
errors and omissions insurance covering the Products furnished by Biomatrix to
S2C hereunder, and the DR Advertisements and other advertising in respect
thereof, from a recognized and qualified insurance company in the amount of at
least One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) in the aggregate. Each such policy will name the other party as an
additional insured and shall be non-cancelable by a party except after thirty
(30) days prior written notice to such other party. Each party will furnish to
the other a certificate evidencing such policy as soon as possible after the
execution of this Agreement, but in no event later than S2C’s commencement of
production of the first DRTV Commercial for a Product.

10.     Representations and Warranties

(a)          S2C represents and warrants that:

  i.

It has the right, authority and power to enter into and fully perform its
obligations under this Agreement.

        ii.

To the best of S2C’s knowledge, S2C’s Marks or any use of them in accordance
with this Agreement will not violate any law, infringe upon the rights of any
person or entity, or other cause Biomatrix to incur liability to any third
party, including, but not limited to, infringement or misappropriation of any
copyright, patent, trademark, trade secret, or other proprietary, property or
other right.

(b)          Biomatrix represents and warrants that:

6

--------------------------------------------------------------------------------


   i.

It has the right, authority and power to enter into and fully perform its
obligations under this Agreement. The performance of Biomatrix’s obligations
hereunder does not and will not result in a breach of, default under, or
conflict with any of the terms or provisions of any agreement or other
instrument to which Biomatrix or Biomatrix Arizona is a party or by which either
of them are bound, or any statute, order, judgment or other law or ruling of any
competent authority;

           ii.

It owns all right, title and interest in and to the Products defined in this
Agreement, and covenants that it will own all right, title and interest in and
to all subsequent Products incorporated into this Agreement, in each case free
and clear of any liens or other encumbrances;

           iii.

Biomatrix Arizona owns all right, title and interest in and to the Exclusive
Rights set out in above Section 5, and the Assignment Agreement between
Biomatrix Arizona and Protein Genomics dated October 13, 2015 is in good
standing as at the date hereof and no default has occurred therein;

           iv.

Biomatrix Arizona is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arizona and has the requisite corporate
power and authority to own, lease and to carry on its business as now being
conducted. Biomatrix Arizona is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Biomatrix
Arizona owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Biomatrix Arizona taken as a whole;

           v.

The entire authorized capital stock and other equity securities of Biomatrix
Arizona consists of 1,000 common shares with par value of USD$0.001 per share;

           vi.

Biomatrix Arizona does not have any material Liabilities, obligations or
commitments, either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that exceed $1,000;

           vii.

Biomatrix is the registered and beneficial owner of and will have good and
marketable title to all of the Subsidiary Shares and will hold and maintain such
securities free and clear of all liens, charges and encumbrances whatsoever
until:(i) the Subsidiary Shares are duly transferred and vested in S2C in
accordance with the terms of this Agreement, and (ii) the termination of this
Agreement in accordance with the terms hereof, whichever is earlier.

           viii.

Biomatrix is an "Accredited Investors", as defined by Regulation D promulgated
under the Securities Act.

           ix.

It has the financial wherewithal and the capacity to perform its obligations
hereunder and to manufacture and ship all orders of Finished Goods during the
Term.

           x.

Each Product, as well as pre-approved clips, marketing materials, photographs
and samples thereof, and Biomatrix’s Marks and the uses herein in accordance
with this Agreement, does not and will not violate any law, infringe on the
rights of any person or entity or otherwise cause S2C to incur liability to any
third party including but not limited to infringement or misappropriation of any
copyright, patent, trademark, trade secret, or other proprietary, property or
other right.

7

--------------------------------------------------------------------------------

11.     Indemnity

(a)          Biomatrix shall defend, indemnify and hold S2C and its affiliates
and each of their employees, members, officers, directors, shareholders,
contractors, representatives and agents harmless from and against any and all
liability, loss, damage, expense, claim, or cause of action, including, without
limitation, reasonable legal fees and expenses (collectively, “Claims”), arising
out of or related to Biomatrix’s material breach of any of Biomatrix’s
representations, warranties or agreements contained herein. S2C shall promptly
notify Biomatrix in writing of any such claim and promptly tender the control of
the defense and settlement of any such claim to Biomatrix at Biomatrix’s
expense; provided that failure to give prompt notice will not relieve Biomatrix
from its indemnification obligation, except to the extent of liabilities that
would have been avoided had prompt notice been given. S2C will reasonably
cooperate with Biomatrix, at Biomatrix’s expense, in defending or settling such
claim, provided that Biomatrix may not settle any claim in a manner that
adversely affects S2C’s rights without S2C’s prior written consent. S2C may join
in defense with counsel of its choice at its own expense.

(b)          S2C shall defend, indemnify and hold Biomatrix and its affiliates
and each of their employees, officers, directors, shareholders, contractors,
representatives and agents harmless from any and all Claims arising out of or
related to S2C’s material breach of any of S2C’s representations, warranties or
agreements contained herein. Biomatrix shall promptly notify S2C in writing of
any such claim and promptly tender the control of the defense and settlement of
any such claim to S2C at S2C’s expense; provided that failure to give prompt
notice will not relieve S2C from its indemnification obligation, except to the
extent of liabilities that would have been avoided had prompt notice been given.
Biomatrix will reasonably cooperate with S2C, at S2C’s expense, in defending or
settling such claim, provided that S2C may not settle any claim in a manner that
adversely affects Biomatrix’s rights without Biomatrix’s prior written consent.
Biomatrix may join in defense with counsel of its choice at its own expense.

12.     Limitation of Liability. Except for the obligations under above section
11, in no event shall either party be responsible for any consequential, special
or punitive damages, including, without limitation, lost revenue or profits, in
any way arising out of or related to this Agreement, unless due to the gross
negligence or willful misconduct of the nonaffected party.

13.     Force Majeure. Neither party shall have liability for any failure or
delay resulting from any governmental action, fire, flood, insurrection,
earthquake, power failure, riot, explosion, embargo, strikes whether legal or
illegal, labor or material shortage, transportation interruption of any kind,
work slowdown or any other condition that is not reasonably foreseeable and
beyond the control of either party affecting production or delivery in any
manner that such party is unable to overcome through the exercise of
commercially reasonable diligence (a “Force Majeure Event”). If any Force
Majeure Event occurs, the affected party will give prompt written notice to the
other party and will use commercially reasonable efforts to minimize the impact
of the event. Notwithstanding the foregoing, in the event the force majeure
event continues for more than 90 days, either party may terminate this
Agreement.

14.     Assignability. Neither party may assign its rights or delegate its
duties under this Agreement either in whole or in part without the prior written
consent of the other party, and any attempted assignment or delegation without
such consent will be void, provided, however, that either party may assign its
rights and obligations hereunder (i) to any affiliate or controlled subsidiary,
(ii) to any entity that is the survivor of a merger of such party with or into
such other entity, or (iii) to any acquiror of all or substantially all of the
stock or assets of such party. Notwithstanding the foregoing, S2C may delegate
the performance of certain services to third parties (including without
limitation fulfillment centers), provided S2C remains responsible to Biomatrix
for the delivery of such services and (y) in the event of a Sale of Biomatrix
during the first three (3) years of this Agreement, this Agreement shall be
assigned to the successor entity in such Sale. This Agreement will bind and
inure to the benefit of each party's successors and permitted assigns.

8

--------------------------------------------------------------------------------

15.     Confidentiality. Each party agrees and shall cause its employees, if
any, to agree to hold all Confidential Information (as hereinafter defined) in
trust and confidence and, except as may be authorized by the other party in
writing, shall not use any such Confidential Information for any purpose other
than as expressly set forth in this Agreement or disclose any Confidential
Information to any person, company or entity. As used herein, “Confidential
Information” shall mean any information relating to or disclosed during the Term
that is or should reasonably be understood to be confidential or proprietary to
either party, including, but not limited to, data and information concerning the
parties’ consumers and/or members, the material terms and conditions of this
Agreement, technical processes, source code, business plans, projections, and
marketing data. Notwithstanding the foregoing, information shall not be deemed
Confidential Information hereunder if such information: (i) is known to the
receiving party prior to receipt from the disclosing party directly or
indirectly from a source other than one having an obligation of confidentiality
to the disclosing party; (ii) becomes known (independently of disclosure by the
disclosing party) to the receiving party directly or indirectly from a source
other than one having an obligation of confidentiality to the disclosing party;
(iii) becomes publicly known or otherwise publicly available, except through a
breach of this Agreement by the receiving party; or (iv) is independently
developed by the receiving party by personnel without access to the Confidential
Information. The receiving party may disclose Confidential Information pursuant
to the requirements of applicable law, legal process or government regulation,
provided that it gives the disclosing party reasonable prior written notice to
permit the disclosing party to contest such disclosure, and such disclosure is
otherwise limited to the required disclosure.

16.     Termination

(a)     Termination For Cause. Either party may terminate this Agreement if: (i)
the other party breaches any material term or condition of this Agreement and
fails to cure such breach within twenty-one (21) days after receipt of written
notice of the same; (ii) S2C fails to secure adequate funding to support a sales
campaign, estimated to be $250,000 dollars, or fails to sell $250,000 worth of
products within the 1st 12 months of this agreement; (iii) the other party
becomes the subject of a voluntary petition in bankruptcy or any voluntary
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors; or (iv) the other party becomes the subject of an
involuntary petition in bankruptcy or any involuntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors, if such petition or proceeding is not dismissed within sixty (60)
days of filing.

(b)     Effect of Termination. Upon the effective date of the termination of
this Agreement under Section 16(a) above, S2C shall cease running any DR
Advertisements and stop selling the Products, subject to any existing
contractual obligations for media buys and sales related thereto. Within thirty
(30) days of any termination or expiration of this Agreement, each party will
return all Confidential Information of the other party in its possession and
will not make or retain any copies of such Confidential Information except as
required to comply with any applicable legal or accounting record keeping
requirement.

(c)     Survival. The following provisions of this Agreement shall survive any
expiration or termination hereof: Sections 2, 3, 7, 8, 9 and 9 through 20,
inclusive.

9

--------------------------------------------------------------------------------

17.     Publicity. Neither S2C nor Biomatrix shall issue any public
announcements regarding this Agreement or the relationship created herein
without the express written consent of the other party.

18.     Dispute Resolution.

(a)          Mandatory Procedures. The parties agree that any dispute arising
out of or relating to this Agreement shall be resolved solely by means of the
procedures set forth in this Section 20, and that such procedures constitute
legally binding obligations that are an essential provision of this Agreement.
If either party fails to observe the procedures of this Section, as may be
modified by their written agreement, the other party may bring an action for
specific performance of these procedures in any court of competent jurisdiction.

(b)          Equitable Remedies. Although the procedures specified in this
Section 20 are the sole and exclusive procedures for the resolution of disputes
arising out of or relating to this Agreement, either party may seek a
preliminary injunction or other provisional equitable relief if, in its
reasonable judgment, such action is necessary to avoid irreparable harm to
itself or to preserve its rights under this Agreement.

(c)          Dispute Resolution Procedures. If a dispute between the parties
cannot be resolved by informal meetings and discussions within five days after
commencement thereof, the dispute shall be settled by binding arbitration, and a
corresponding judgment may be entered in a court of competent jurisdiction.
Arbitration of any dispute may be initiated by one party by sending a written
demand for arbitration to the other party. This demand will specify the matter
in dispute and request the appointment of an arbitration panel. The arbitration
panel will consist of one arbitrator named by S2C, one arbitrator named by
Biomatrix and a third arbitrator named by the two arbitrators so chosen. The
arbitration hearing will be conducted in accordance with the procedural rules
set forth in the JAMS/Endispute Streamlined Arbitration Rules & Procedures. The
site of the arbitration will be mutually determined by the parties.

19.     Notices. All notices and approvals under this Agreement shall be in
writing and shall be given by courier or other personal delivery, by nationally
recognized overnight courier service, or by registered or certified mail at the
appropriate address indicated above or at a substitute address designated by
notice by the party concerned. Notices shall be deemed given (i) when delivered,
if sent by courier or personally delivered, (ii) on the business day following
the date sent, if sent by nationally recognized overnight courier service, or
(iii) five (5) days after mailing, if sent by first class registered or
certified mail, postage prepaid.

20.     Miscellaneous

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona, without regard to
principles of conflicts of law.

(b)          Severability. In the event that any provision of this Agreement is
found to be invalid, void or unenforceable, the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

(c)          Relationship of Parties. S2C and Biomatrix are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between S2C and
Biomatrix. Neither S2C nor Biomatrix will have the power to bind the other or
incur obligations on the other’s behalf without the other’s prior written
consent.

(d)          Entire Agreement. This Agreement, including all documents
incorporated herein by reference, constitutes the complete and exclusive
agreement between the parties with respect to the subject matter hereof, and
supersedes and replaces any and all prior or contemporaneous discussions,
negotiations, understandings and agreements, written and oral, regarding such
subject matter. Any additional or different terms in any purchase order or
invoice by either party shall be deemed objected to by the other party without
need of further notice of objection, and shall be of no effect or in any way
binding upon the other party.

10

--------------------------------------------------------------------------------

(e)          Amendments; Waivers. This Agreement may be amended, and any
provision herein waived, only by a written document signed by authorized
representatives of the parties. The waiver of any breach or default of this
Agreement will not constitute a waiver of any subsequent breach or default, and
will not act to amend or negate the rights of the waiving party.

(f)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Supply
Agreement as of the date first written above.

  SCIENCE 2 CONSUMERS, INC.           By: /s/Edwon Lam     Edwon Lam, President
              BIOMATRIX, INC.           By: /s/Burt Ensley    Burt Ensley, CEO  

11

--------------------------------------------------------------------------------

EXHIBIT A

INITIAL PRODUCTS

Dermalastyl B Face Cream Jar 1oz.

DermaLastyl Bx Pro Fromula 1.7 Oz

Facial Scrub 1.7 oz

Dermalastyl E-Eye serum Jar .5 oz

Wrinkle Eye Radicator Tube .5 oz.

Anti Wrinkle Aftershave

12

--------------------------------------------------------------------------------

EXHIBIT “B”

EXCLUSIVE LICENSE AGREEMENT

This Agreement (the “Agreement”) is made this 13th day of October, 2015, by and
between Biomatrix, Inc., an Arizona Corporation with its principal place of
business at PMB 1319, 2675 W. Hwy 89A Sedona, AZ 86336 (“BIOMATRIX”), and
Protein Genomics, Inc., a Delaware corporation with its principal place of
business at PMB 1319, 2675 W Hwy 89A Sedona, AZ 86336 (“PGen”).

RECITALS

A.

BIOMATRIX has significant experience and expertise in the field of Direct To
Consumer Sales, Marketing and distribution of Consumer Health Care Products.

    B.

PGen owns or has the exclusive right to market and sell certain consumer
products, as more fully described in Exhibit A annexed hereto and made a part
hereof (the “Initial Products” and, together with any New Products, as defined
in Section 8 below, the “Products”).

    C.

PGen desires that the Products be offered for sale by way of one or more Direct
Response advertisements (the “DR Advertisements”) and other mutually agreed
worldwide marketing and distribution channels, and BIOMATRIX desires to produce
DR Advertisements and other marketing and sales distribution materials for, and
sell, the Products, all on the terms and conditions set forth below.

    D.

BIOMATRIX shall not be limited to DTC marketing and has the right to market and
sell the products in other markets and other sales channels.

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties, the parties hereby agree as follows:

1.     BIOMATRIX’s Obligations

(a)          BIOMATRIX shall create DR Advertisements for the Products, in
consultation with PGen, which shall initially consist of DR print (“DR Print”)
advertisements, and shall thereafter include DR TV commercials (“DRTV”) and
other forms of DR Advertisements, following national rollout of BIOMATRIX’s DR
Print campaign for the Initial Products. The DRTV commercials may be of any
length determined by BIOMATRIX in its sole discretion.

(b)          BIOMATRIX shall manage all creative, testing, media buying,
telemarketing, fulfillment and credit card processing relating to the sale of
Products through DR Advertisements. BIOMATRIX will work with PGen on appropriate
publicity and home shopping opportunities for the Products. If BIOMATRIX
believes it necessary, the parties will work together to adjust packaging of the
Products.

(c)          BIOMATRIX may, but shall not be obligated to, present buying
opportunities online of the Products as part of its overall web strategy,
including order acceptance, billing and collection.

13

--------------------------------------------------------------------------------

2.     PGen’s Obligations

(a)          PGen shall (1) supply finished goods inventory for the Products
(“Finished Goods”); (2) provide claims substantiation with respect to each
Product (including without limitation any relevant clinical data and support for
claims in PGen’s current print advertising); (3) provide assistance with
securing testimonials and cooperation from experts; and (4) arranging for
reasonable appearances by Burt Ensley to promote PGen-derived products in DR
advertising, home shopping and other channels of distribution; and (5) provide
unlimited fully cleared content required by BIOMATRIX to create DR
Advertisements, including without limitation all necessary rights to use names,
likenesses, etc. (“Content”) (6) All patent and IP are in good standing, and
that PGen will aggressively defend them against potential competition and
infringement. BIOMATRIX shall pay PGen’s (i) reasonable costs associated with
clause (3) above and (ii) standard and customary travel and meal expenses
associated with clause (4) above, provided in each case that individual expenses
in excess of $100 must be preapproved in writing by BIOMATRIX. Burt Ensley will
not be required to make home shopping appearances more than 12 times per year
nor more than twice per month. Until shipment of the Products, all inventory
shall be owned by PGen; thereafter it shall be owned by BIOMATRIX, subject to
returns in accordance with Section 10 below.

(b)          At no additional cost to BIOMATRIX, PGen shall:

Furnish to BIOMATRIX fully cleared and pre-approved clips (video and audio),
marketing materials, photographs and samples of the Products for use in the DR
Advertisements (the “PGen Cleared Materials”) and notify BIOMATRIX in writing of
any restrictions or limitations relating to the advertising, distribution and
sale thereof; and (c) All Products shall be manufactured in accordance with
industry standards, government approvals and shall be fit for the purpose for
which they are being created.

3.     Orders; Pricing

(a)          Orders; Fulfillment. During the Term (as defined in Section 8
below), BIOMATRIX shall place orders for Products with PGen on a standard
purchase order that shall solely state the quantity of Products desired, the
purchase price therefore, the delivery dates requested, and the shipment
address. PGen shall respond in writing to all purchase orders that may be
submitted by BIOMATRIX to PGen confirming such order within five working days.
PGen agrees to accept any order placed by BIOMATRIX on such standard purchase
order and in accordance with the terms of this Agreement. All orders shall be
shipped DDP to such address or addresses as may be specified by BIOMATRIX in the
applicable purchase order.

14

--------------------------------------------------------------------------------

(b)          Purchase Price.

  i.

The initial purchase price for each Initial Product is set by mutual agreement.
The purchase prices thereafter for each Product shall be equal to PGen’s
mutually agreed upon costs for such Product (“Costs”).

        ii.

PGen shall invoice BIOMATRIX for the Products purchased by and delivered to
BIOMATRIX or its designees, and BIOMATRIX will pay ½ the invoice amount upon
receipt by PGen of the Purchase Order, and, within 45 days after the date any
purchase order product is shipped, pay PGen the remaining ½ of the invoice
amount for the Products so invoiced; provided, however, that any returns by
BIOMATRIX to PGen in accordance with Section 12 hereof shall be offset from the
purchase price payable in respect of any purchase order and invoice in respect
thereof.

(c)          Pricing.

The parties anticipate that the Initial Products will be marketed in a three SKU
sales unit consisting of a one-month supply of a DermaLastyl-based system (e.g.,
(x) 1-oz. jar of DermaLastyl-B, (y) 1-month supply of DermaLastyl-E, and (z)
moisturizer) for the three SKUs (collectively, a “Sales Unit”). BIOMATRIX
intends to test multiple price points and offers with respect to the Products,
and does not presently know the retail price at which it will end up selling the
Sales Unit. BIOMATRIX also may, but shall not be obligated to, explore trials,
sampling and lead generation campaigns in an effort to minimize customer
acquisition cost and maximize customer lifetime value.

4.     Production & Test Marketing

(a)          Commencing on the date of this Agreement BIOMATRIX will produce and
begin testing DR Advertisements for the Initial Products (the “Testing Period”).
During the Testing Period, BIOMATRIX will bear all of the costs of the test DR
advertising and will invest not less than $100,000 for the initial test DR
advertising, and additional sums if in BIOMATRIX’s good faith determination the
initial tests are successful.

(b)          BIOMATRIX will proceed with the National Roll-out if it achieves
positive results from its test DR advertising during the Testing Period. At the
end of the Testing Period, BIOMATRIX will assume financial and managerial
responsibility for public relations in connection with the Products.

(c)          If BIOMATRIX fails to roll out a national DR advertising campaign
with respect to the Initial Products by the end of the Testing Period, PGen
shall have the right to terminate this Agreement upon 30 days’ prior written
notice with no further liability to BIOMATRIX, provided, however, that any delay
resulting from a failure on the part of PGen to timely furnish all materials
pursuant to Sections 2(a)(1), 2(a)(2) and (5) shall not trigger PGen’s rights
under this Section 4(c).

(d)          Subsequent to successful testing, BIOMATRIX and PGen may work
together to modify packaging of the Products by mutual agreement.

(e)          BIOMATRIX shall determine in its sole discretion whether to market
the Products individually or in any combination configuration (including
continuity, boxed-set, multi-pay and single-unit), provided that the price of
each individual SKU for a Product marketed in this manner is equal to the
highest prevailing retail price for such Product and reflects no discount, as
indicated by the current product price chart reflected on the attached Exhibit B
(subject to future price reductions by PGen).

15

--------------------------------------------------------------------------------

5.     Exclusive Rights. During the Term, BIOMATRIX shall have exclusive rights
in the Territory (the “Exclusive Rights”) to all Products in the following
channels: (i) DR television, (ii) home shopping, (iii) DR print, (iv) catalog,
(v) Direct Mail, (vi) DR radio, (vii) outbound telemarketing; (viii) online
(including eCommerce, lead generation and direct marketing) and (ix) retail.

6.     No Right of First Refusal on New Products. BIOMATRIX will not have rights
on any new cosmeceutical and dermaceutical product(s) (the “New Products”)
created by PGen during the Term.

7.     Territory. The Territory covered by this Agreement is the People’s
Republic of China and Europe.

8.     Term.

The initial term of this Agreement (as such term may be renewed pursuant to this
Section 8(a), the “Term”) shall commence on the date of this Agreement and shall
continue for a period of 5 (5) years, provided that the initial Term and any
renewal Term shall automatically be renewed for additional 5 (5) year periods in
the event that BIOMATRIX sells at least $500 Thousand of Products per annum
under the terms of this Agreement in the preceding 5-year Term.

9.     Ownership

(a)          BIOMATRIX shall own the copyright in the DR Advertisements and all
other materials created by it or on its behalf hereunder.

(b)          PGen shall own any materials contained in the Products supplied to
BIOMATRIX by PGen and nothing in this Agreement shall confer in BIOMATRIX any
right of ownership in such materials. PGen grants to BIOMATRIX a exclusive,
nonassignable (except to affiliated entities), nontransferable, royalty-free
license, in the United States and for the Term, to the Products for use by
BIOMATRIX in creating the DR advertising in accordance with this Agreement.

(c)          PGen’s trademarks, service marks, trade or company names, product
and service identifications, artwork and other symbols and devices associated
with the Products (“PGen’s Marks”) are and shall remain PGen’s property. PGen
grants to BIOMATRIX an exclusive, nonassignable, nontransferable, royalty-free
license, in the Territory and for the Term, to PGen’s Marks for use by (except
to affiliated entities) BIOMATRIX solely in accordance with this Agreement. All
uses by BIOMATRIX of PGen’s Marks shall insure solely to the benefit of PGen.

(d)          BIOMATRIX’s trademarks, service markets, trade or company names,
product and service identifications, artwork and other symbols and devices
associated with the Products (“BIOMATRIX’s Marks”) are and shall remain
BIOMATRIX’s property.

10.     Returns. PGen shall accept from BIOMATRIX returns of units of Products
and will credit BIOMATRIX for 100% of the purchase price paid by BIOMATRIX to
PGen for those units.

11.     Insurance. Each party shall obtain and maintain, at its own expense,
errors and omissions insurance covering the Products furnished by PGen to
BIOMATRIX hereunder, and the DR Advertisements and other advertising in respect
thereof, from a recognized and qualified insurance company in the amount of at
least One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) all occurrences. Each such policy will name the other party as an
additional insured and shall be non-cancelable by a party except after thirty
(30) days prior written notice to such other party. Each party will furnish to
the other a certificate evidencing such policy as soon as possible after the
execution of this Agreement, but in no event later than BIOMATRIX’s commencement
of production of the first DRTV Commercial for a Product.

16

--------------------------------------------------------------------------------

12.     Representations and Warranties

(a)          BIOMATRIX represents and warrants that:

    i.

It has the right, authority and power to enter into and fully perform its
obligations under this Agreement.

            ii.

To the best of BIOMATRIX’s knowledge, BIOMATRIX’s Marks or any use of them in
accordance with this Agreement will not violate any law, infringe upon the
rights of any person or entity, or other cause PGen to incur liability to any
third party, including, but not limited to, infringement or misappropriation of
any copyright, patent, trademark, trade secret, or other proprietary, property
or other right.

(b)          PGen represents and warrants that:

    i.

It has the right, authority and power to enter into and fully perform its
obligations under this Agreement.

            ii.

It owns all right, title and interest in and to the Initial Products, and
covenants that it will own all right, title and interest in and to all New
Products, in each case free and clear of any liens or other encumbrances.

            iii.

It has the financial wherewithal and the capacity to perform its obligations
hereunder and to manufacture and ship all orders of Finished Goods during the
Term.

            iv.

Each Product, as well as pre-approved clips, marketing materials, photographs
and samples thereof, and PGen’s Marks and the uses herein in accordance with
this Agreement, does not and will not violate any law, infringe on the rights of
any person or entity or otherwise cause BIOMATRIX to incur liability to any
third party including but not limited to infringement or misappropriation of any
copyright, patent, trademark, trade secret, or other proprietary, property or
other right.

13.     Indemnity

(a)          PGen shall defend, indemnify and hold BIOMATRIX and its affiliates
and each of their employees, members, officers, directors, shareholders,
contractors, representatives and agents harmless from and against any and all
liability, loss, damage, expense, claim, or cause of action, including, without
limitation, reasonable legal fees and expenses (collectively, “Claims”), arising
out of or related to PGen’s material breach of any of PGen’s representations,
warranties or agreements contained herein. BIOMATRIX shall promptly notify PGen
in writing of any such claim and promptly tender the control of the defense and
settlement of any such claim to PGen at PGen’s expense; provided that failure to
give prompt notice will not relieve PGen from its indemnification obligation,
except to the extent of liabilities that would have been avoided had prompt
notice been given. BIOMATRIX will reasonably cooperate with PGen, at PGen’s
expense, in defending or settling such claim, provided that PGen may not settle
any claim in a manner that adversely affects BIOMATRIX’s rights without
BIOMATRIX’s prior written consent. BIOMATRIX may join in defense with counsel of
its choice at its own expense.

17

--------------------------------------------------------------------------------

(b)          BIOMATRIX shall defend, indemnify and hold PGen and its affiliates
and each of their employees, officers, directors, shareholders, contractors,
representatives and agents harmless from any and all Claims arising out of or
related to BIOMATRIX’s material breach of any of BIOMATRIX’s representations,
warranties or agreements contained herein. PGen shall promptly notify BIOMATRIX
in writing of any such claim and promptly tender the control of the defense and
settlement of any such claim to BIOMATRIX at BIOMATRIX’s expense; provided that
failure to give prompt notice will not relieve BIOMATRIX from its
indemnification obligation, except to the extent of liabilities that would have
been avoided had prompt notice been given. PGen will reasonably cooperate with
BIOMATRIX, at BIOMATRIX’s expense, in defending or settling such claim, provided
that BIOMATRIX may not settle any claim in a manner that adversely affects
PGen’s rights without PGen’s prior written consent. PGen may join in defense
with counsel of its choice at its own expense.

14.     Limitation of Liability. Except for the obligations under paragraph 13,
in no event shall either party be responsible for any consequential, special or
punitive damages, including, without limitation, lost revenue or profits, in any
way arising out of or related to this Agreement, unless due to the gross
negligence or willful misconduct of the nonaffected party.

15.     Force Majeure. Neither party shall have liability for any failure or
delay resulting from any governmental action, fire, flood, insurrection,
earthquake, power failure, riot, explosion, embargo, strikes whether legal or
illegal, labor or material shortage, transportation interruption of any kind,
work slowdown or any other condition that is not reasonably foreseeable and
beyond the control of either party affecting production or delivery in any
manner that such party is unable to overcome through the exercise of
commercially reasonable diligence (a “Force Majeure Event”). If any Force
Majeure Event occurs, the affected party will give prompt written notice to the
other party and will use commercially reasonable efforts to minimize the impact
of the event. Notwithstanding the foregoing, in the event the force majeure
event continues for more than 90 days, either party may terminate this
Agreement.

16.     Assignability. Neither party may assign its rights or delegate its
duties under this Agreement either in whole or in part without the prior written
consent of the other party, and any attempted assignment or delegation without
such consent will be void, provided, however, that either party may assign its
rights and obligations hereunder (i) to any affiliate or controlled subsidiary,
(ii) to any entity that is the survivor of a merger of such party with or into
such other entity, or (iii) to any acquiror of all or substantially all of the
stock or assets of such party. Notwithstanding the foregoing, BIOMATRIX may
delegate the performance of certain services to third parties (including without
limitation fulfillment centers), provided BIOMATRIX remains responsible to PGen
for the delivery of such services and (y) in the event of a Sale of PGen during
the first three (3) years of this Agreement, this Agreement shall be assigned to
the successor entity in such Sale. This Agreement will bind and inure to the
benefit of each party's successors and permitted assigns.

17.     Confidentiality. Each party agrees and shall cause its employees, if
any, to agree to hold all Confidential Information (as hereinafter defined) in
trust and confidence and, except as may be authorized by the other party in
writing, shall not use any such Confidential Information for any purpose other
than as expressly set forth in this Agreement or disclose any Confidential
Information to any person, company or entity. As used herein, “Confidential
Information” shall mean any information relating to or disclosed during the Term
that is or should reasonably be understood to be confidential or proprietary to
either party, including, but not limited to, data and information concerning the
parties’ consumers and/or members, the material terms and conditions of this
Agreement, technical processes, source code, business plans, projections, and
marketing data. Notwithstanding the foregoing, information shall not be deemed
Confidential Information hereunder if such information: (i) is known to the
receiving party prior to receipt from the disclosing party directly or
indirectly from a source other than one having an obligation of confidentiality
to the disclosing party; (ii) becomes known (independently of disclosure by the
disclosing party) to the receiving party directly or indirectly from a source
other than one having an obligation of confidentiality to the disclosing party;
(iii) becomes publicly known or otherwise publicly available, except through a
breach of this Agreement by the receiving party; or (iv) is independently
developed by the receiving party by personnel without access to the Confidential
Information. The receiving party may disclose Confidential Information pursuant
to the requirements of applicable law, legal process or government regulation,
provided that it gives the disclosing party reasonable prior written notice to
permit the disclosing party to contest such disclosure, and such disclosure is
otherwise limited to the required disclosure.

18

--------------------------------------------------------------------------------

18.     Termination

(a)          Termination For Cause. Either party may terminate this Agreement
if: (i) the other party breaches any material term or condition of this
Agreement and fails to cure such breach within twenty-one (21) days after
receipt of written notice of the same; (ii) the other party becomes the subject
of a voluntary petition in bankruptcy or any voluntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors; or (iii) the other party becomes the subject of an involuntary
petition in bankruptcy or any involuntary proceeding relating to insolvency,
receivership, liquidation, or composition for the benefit of creditors, if such
petition or proceeding is not dismissed within sixty (60) days of filing.

(b)          Effect of Termination. Upon the effective date of the termination
of this Agreement under Section 18(a) above, BIOMATRIX shall cease running any
DR Advertisements and stop selling the Products, subject to any existing
contractual obligations for media buys and sales related thereto. Within thirty
(30) days of any termination or expiration of this Agreement, each party will
return all Confidential Information of the other party in its possession and
will not make or retain any copies of such Confidential Information except as
required to comply with any applicable legal or accounting record keeping
requirement.

(c)          Survival. The following provisions of this Agreement shall survive
any expiration or termination hereof: Sections 2, 3, 7, 8, 9 and 9 through 22,
inclusive.

19.     Publicity. Neither BIOMATRIX nor PGen shall issue any public
announcements regarding this Agreement or the relationship created herein
without the express written consent of the other party.

20.     Dispute Resolution.

(a)          Mandatory Procedures. The parties agree that any dispute arising
out of or relating to this Agreement shall be resolved solely by means of the
procedures set forth in this Section 20, and that such procedures constitute
legally binding obligations that are an essential provision of this Agreement.
If either party fails to observe the procedures of this Section, as may be
modified by their written agreement, the other party may bring an action for
specific performance of these procedures in any court of competent jurisdiction.

(b)          Equitable Remedies. Although the procedures specified in this
Section 20 are the sole and exclusive procedures for the resolution of disputes
arising out of or relating to this Agreement, either party may seek a
preliminary injunction or other provisional equitable relief if, in its
reasonable judgment, such action is necessary to avoid irreparable harm to
itself or to preserve its rights under this Agreement.

19

--------------------------------------------------------------------------------

(c)          Dispute Resolution Procedures. If a dispute between the parties
cannot be resolved by informal meetings and discussions within five days after
commencement thereof, the dispute shall be settled by binding arbitration, and a
corresponding judgment may be entered in a court of competent jurisdiction.
Arbitration of any dispute may be initiated by one party by sending a written
demand for arbitration to the other party. This demand will specify the matter
in dispute and request the appointment of an arbitration panel. The arbitration
panel will consist of one arbitrator named by BIOMATRIX, one arbitrator named by
PGen and a third arbitrator named by the two arbitrators so chosen. The
arbitration hearing will be conducted in accordance with the procedural rules
set forth in the JAMS/Endispute Streamlined Arbitration Rules & Procedures. The
site of the arbitration will be in 20.

21.     Notices. All notices and approvals under this Agreement shall be in
writing and shall be given by courier or other personal delivery, by nationally
recognized overnight courier service, or by registered or certified mail at the
appropriate address indicated above or at a substitute address designated by
notice by the party concerned. Notices shall be deemed given (i) when delivered,
if sent by courier or personally delivered, (ii) on the business day following
the date sent, if sent by nationally recognized overnight courier service, or
(iii) five (5) days after mailing, if sent by first class registered or
certified mail, postage prepaid.

22.     Miscellaneous

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona, without regard to
principles of conflicts of law.

(b)          Severability. In the event that any provision of this Agreement is
found to be invalid, void or unenforceable, the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

(c)          Relationship of Parties. BIOMATRIX and PGen are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between BIOMATRIX
and PGen. Neither BIOMATRIX nor PGen will have the power to bind the other or
incur obligations on the other’s behalf without the other’s prior written
consent.

(d)          Entire Agreement. This Agreement, including all documents
incorporated herein by reference, constitutes the complete and exclusive
agreement between the parties with respect to the subject matter hereof, and
supersedes and replaces any and all prior or contemporaneous discussions,
negotiations, understandings and agreements, written and oral, regarding such
subject matter. Any additional or different terms in any purchase order or
invoice by either party shall be deemed objected to by the other party without
need of further notice of objection, and shall be of no effect or in any way
binding upon the other party.

(e)          Amendments; Waivers. This Agreement may be amended, and any
provision herein waived, only by a written document signed by authorized
representatives of the parties. The waiver of any breach or default of this
Agreement will not constitute a waiver of any subsequent breach or default, and
will not act to amend or negate the rights of the waiving party.

(f)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Supply
Agreement as of the date first written above.

  Biomatrix, Inc.           By: /s/Burt Ensley                           Burt
Ensley, President            PGEN, INC.           By: /s/Burt Ensley    
                     Burt Ensley, CEO 

21

--------------------------------------------------------------------------------

EXHIBIT A

INITIAL PRODUCTS

Dermalastyl B Face Cream Jar 1oz.

DermaLastyl Bx Pro Fromula 1.7 Oz

Facial Scrub 1.7 oz

Dermalastyl E-Eye serum Jar .5 oz

Wrinkle Eye Radicator Tube .5 oz.

Anti Wrinkle Aftershave

22

--------------------------------------------------------------------------------